CONFESSION OF ERROR

PER CURIAM.
The state correctly concedes that the trial court’s sentence of ten years incarceration on each count of the information, to run concurrently, exceeded the statutorily permissible maximum. Each count charged in this case is a third degree felony punishable by a maximum of five years in state prison. Accordingly, we reverse defendant’s sentence and remand for re-sentencing. Defendant will be present and represented by counsel at his re-sentencing.
Reversed and remanded with instructions.